                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

TIMOTHY EUGENE SAMPSON,

       Petitioner,                                   Case No. 18-cv-10020
                                                     Honorable Thomas L. Ludington

vs.

CONNIE HORTON,

      Respondent.
____________________________/

  ORDER DENYING PETITIONER’S MOTION FOR APPOINTMENT OF COUNSEL

       This is a habeas case filed under 28 U.S.C. § 2254. Petitioner Timothy Eugene Sampson

challenges his convictions for first-degree murder, conspiracy to commit first-degree murder,

felon in possession of a firearm, and possession of a firearm during the commission of a felony.

Before the Court is Petitioner’s Motion for Appointment of Counsel.

       There exists no constitutional right to the appointment of counsel in civil cases, and the

court has broad discretion in determining whether counsel should be appointed. Franklin v.

Rose, 765 F.2d 82, 85 (6th Cir. 1985) (holding that a habeas petitioner is not entitled to the

appointment of counsel to assist in habeas corpus proceedings); Childs v. Pellegrin, 822 F.2d

1382, 1384 (6th Cir. 1987) (“[A]ppointment of counsel in a civil case is . . . a matter within the

discretion of the court. It is a privilege and not a right.”) (internal quotation omitted). A habeas

petitioner may obtain representation at any stage of the case “[w]henever the United States

magistrate or the court determines that the interests of justice so require.”         18 U.S.C. §

3006A(a)(2)(B). The Court determines that the interests of justice do not require appointment of

counsel at this time.
       Accordingly, IT IS ORDERED that Petitioner’s Motion for Appointment of Counsel

(ECF No. 4) is DENIED WITHOUT PREJUDICE. If the Court finds appointment of counsel

necessary at a future point in the proceedings, the Court will sua sponte reconsider Petitioner’s

request for counsel.

                                                               s/Thomas L. Ludington
                                                               THOMAS L. LUDINGTON
                                                               United States District Judge

Dated: January 31, 2019

                                                    PROOF OF SERVICE

                            The undersigned certifies that a copy of the foregoing order was served
                            upon each attorney of record herein by electronic means and to Timothy
                            Eugene Sampson #492307, CHIPPEWA CORRECTIONAL
                            FACILITY, 4269 W. M-80, KINCHELOE, MI 49784 by first class U.S.
                            mail on January 31, 2019.

                                                            s/Kelly Winslow
                                                            KELLY WINSLOW, Case Manager




                                                       -2-
